771 N.W.2d 744 (2009)
William N. KRITSELIS, Plaintiff-Appellee,
v.
CHURCH KRITSELIS & WYBLE, P.C., David S. Mittleman, James T. Heos, and Church Kritselis & Wyble, P.C., Creditors, Defendants-Appellants.
Docket No. 139315. COA No. 292154.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 17, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.